ADKINS, Justice.
We have for consideration a petition for writ of habeas corpus and an application for stay of execution filed by William Thomas Zeigler, Jr. Petitioner was convicted on two counts of murder in the first degree and two counts of murder in the second degree and received two sentences of death and two sentences of life imprisonment.
The convictions and sentences were affirmed by this Court, Zeigler v. State, 402 So.2d 365 (Fla.1981), and the United States Supreme Court denied certiorari. Zeigler v. Florida,-U.S.-, 102 S.Ct. 1739, 72 L.Ed.2d 153 (1982).
All of the grounds for relief which are cited in the petition for writ of habeas corpus have been considered by this Court in a previous case and determined adversely to the contentions of petitioner. Brown v. Wainwright, 392 So.2d 1327 (Fla.1981), cert. denied, 454 U.S. 1000, 102 S.Ct. 542, 70 L.Ed.2d 407 (1981).
The petition for writ of habeas corpus and the application for stay of execution are hereby denied.
It is so ordered.
ALDERMAN, C.J., and BOYD, OVER-TON, McDonald and EHRLICH, JJ., concur.